internal_revenue_service number release date index number -------------------------------- ----------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b04 plr-107389-14 date date legend taxpayer llc year year x dollar_figurea dollar_figureb firm individual dear----------------- ------------------------------------------------------- ------------------------------------------------------------- ------- ------- ---- -------------- --------------- -------------------------------- ------------------------ this letter responds to your letter requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a regulatory election specifically you have requested an extension of time to make an election under sec_108 of the internal_revenue_code and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property effective for taxpayer’s year tax_return facts taxpayer reports income on a calendar_year uses the cash_receipts_and_disbursements_method of accounting and owns a x percent interest in llc llc is a limited_liability_company that is treated as a partnership for federal_income_tax purposes reports income on a calendar_year uses the cash_receipts_and_disbursements_method of accounting and is the owner of a commercial building plr-107389-14 taxpayer entered into a final forbearance agreement that resulted in cancellation_of_indebtedness_income cod in year taxpayer received a schedule_k-1 from llc that showed cod in the amount of dollar_figurea the amount attributable to taxpayer based on his ownership_interest in llc is dollar_figureb taxpayer represents that as a partner of llc he was eligible to exclude cod income pursuant to sec_108 which relates to qualified_real_property_business_indebtedness this exclusion required taxpayer to make an election pursuant to sec_108 and sec_1_108-5 on a timely filed year form_1040 taxpayer’s year form_1040 was prepared by firm a qualified_tax professional with many years of experience however due to an oversight firm did not discuss the election with taxpayer nor did firm make the election on taxpayer’s behalf to reduce the basis of depreciable real_property and to exclude income resulting from the discharge of qualified_real_property_business_indebtedness taxpayer’s year form_1040 was timely filed in year individual discovered that taxpayer had been eligible to make the election relating to cod income in year after discovering firm’s oversight in not including the form_982 making the sec_108 election on taxpayer’s year form_1040 taxpayer filed this request for an extension of time to make the election taxpayer and firm have submitted affidavits consistent with the above facts taxpayer represents that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the election applies than taxpayer and all interested parties would have had if the election had been timely made taking into account the time_value_of_money taxpayer’s adjusted_basis in the depreciable_property is greater than the amount of cod income and taxpayer will not exclude an amount under sec_108 that exceeds the excess of the principal_amount of indebtedness over the fair_market_value of the real_property law and analysis sec_61 of the code provides in part that except as otherwise provided in this subtitle gross_income means all income from whatever source derived the statute then specifically lists income_from_discharge_of_indebtedness as one of the items within the scope of the term income see sec_61 sec_108 provides that gross_income does not include any amount that but for sec_108 would be includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness plr-107389-14 sec_108 provides that the amount excluded from gross_income under sec_108 shall be applied to reduce the basis of the depreciable real_property of the taxpayer sec_108 provides in general that the amount excluded under sec_108 with respect to any qualified_real_property_business_indebtedness shall not exceed the excess of the outstanding principal_amount of such indebtedness immediately before the discharge over the fair_market_value of the real_property described in sec_108 as of such time sec_108 requires a taxpayer to make an election to exclude cod income under sec_108 sec_108 provides that in the case of a partnership sec_108 and sec_108 are applied at the partner level sec_1_108-5 provides that the election under sec_108 is made on the timely filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is made on a completed form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment sec_301_9100-1 through sec_301_9100-3 provide the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extension of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested plr-107389-14 ii was informed in all respects of the required election and related consequences but chose not to make the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section under the facts submitted by taxpayer we conclude that taxpayer has acted reasonably and in good_faith under sec_301_9100-3 in addition we conclude that granting relief will not prejudice the interests of the government under sec_301_9100-3 conclusion based solely on the information submitted and the facts as represented in the ruling_request we grant taxpayer an extension of days from the date of this letter to file an amended_return to make the election under sec_108 and sec_1_108-5 the election is to be made on form_982 as required by sec_108 in making this election taxpayer will reduce basis in its depreciable real_property on its year tax_return to the extent that would have been required if the election had been timely made on the original return except as expressly provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the amount of income at issue is properly treated as cancellation_of_indebtedness_income under sec_61 in addition this letter also does not rule on whether the income in fact qualifies for exclusion from income under sec_108 plr-107389-14 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting
